                                  Case: 1:21-cv-00564-CAB Doc #: 2 Filed: 03/10/21 1 of 2. PageID #: 85




                                        United States District Court
                                                           NORTHERN DISTRICT OF OHIO

                                                                                                         WARRANT OF
                                                                                                        ARREST IN REM

         TO:                     UNITED STATES MARSHALS SERVICE, FOOD AND DRUG ADMINISTRATION,
                                 AND/OR ANY OTHER DULY AUTHORIZED LAW ENFORCEMENT OFFICER:

                 WHEREAS, on 03/10/2021                  a               Complaint in Forfeiture
         was filed in this Court by Bridget M. Brennan, Acting United States Attorney for this District, on behalf of the
         United States, against:

                                 SEE ATTACHED LIST OF ASSETS

                  and WHEREAS, the defendant properties are currently in the possession, custody or control of the United
         States; and,

                 WHEREAS, Rule G(3)(b)(i) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
         Forfeiture Actions directs the Clerk of the Court to issue a warrant of arrest in rem for the arrest of the defendant
         properties; and,

                 WHEREAS, Rule G(3)(c) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
         Forfeiture Actions provides that the warrant of arrest in rem must be delivered to a person or organization
         authorized to execute it;

                 YOU ARE COMMANDED to arrest the defendant properties by serving a copy of this warrant on the
         custodian in whose possession, custody or control the properties are presently found, and to use whatever means
         may be appropriate to protect and maintain it in your custody until further order of this Court.

                                 YOU ARE FURTHER COMMANDED to file the same in this Court with your return thereon.


                WITNESS THE HONORABLE                                              UNITED STATES DISTRICT JUDGE AT



         DATE                                     CLERK

                                                          Sandy Opacich
                                                 (BY) DEPUTY CLERK

                                                       s/ Mark T. Matyas
                                                           Returnable    -60-     _ days after issue.

United States Marshals Service
                                                                United States Marshals Service
           DISTRICT                                                               DATE RECEIVED                 DATE EXECUTED



           PRINTED NAME                                                           SIGNATURE
Case: 1:21-cv-00564-CAB Doc #: 2 Filed: 03/10/21 2 of 2. PageID #: 86




                              ASSET                               CATS ID#
      1996 Porsche 911 Turbo, black in color, VIN:             20-FDA-000118
 a.
      WP0AC2991TS376255
      2019 Nautique G25 boat, HIN: CTC95115K819, with a        21-FDA-000009
 b.
      2019 Extreme boat trailer, VIN: 5DBBB2734KZ005090
      Patek Phillippe rose gold men’s wrist watch, Model No.   21-FDA-000005
 c.
      5980/1R-001, Serial No. 797834/6192290
      Rolex stainless men’s wrist watch, Model No. 115234,     21-FDA-000002
 d.
      Serial No. 245E1318
      Rolex stainless men’s wrist watch, Model No. 116234,     21-FDA-000003
 e.
      Serial No. 17T10743
      Rolex 18K rose gold men’s wrist watch, Model No.         21-FDA-000004
 f.
      218235, Serial No. 38HZ3155
 g.   Metalor Kilogram gold bar, Serial No. 18144504           21-FDA-000001
 h.   $2,158,215.00 in U.S. Currency                           20-FDA-000111
 i.   $39,108.00 IN U.S. Currency                              20-FDA-000112
